Citation Nr: 1514584	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-42 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1971 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

In the Board's March 2014 remand directives, it ordered an addendum opinion to an earlier VA examination, asking the examiner to specifically address the Veteran's audiological abilities at discharge from service.  In an August 2014 examination note, the VA examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation, because the file did not contain the Veteran's audiological evaluation on separation.  This was reiterated in an addendum from October 2014, and a letter in the file indicated that the AMC attempted to obtain the record.  A January 2015 Supplemental Statement of the Case (SSOC) noted in passing that there was "no evidence of an exit evaluation" in the Veteran's electronic claims file.

There is evidence that an audiological examination was taken at the Veteran's separation examination; the Veteran's claims file does contain an August 2009 VA examination that specifically refers to a separation hearing test.  However, the examination is now missing from the record, and may have gone missing as early as 2011; a January 2011 letter from a private physician indicated that, when performing an audiological evaluation of the Veteran, "there was not an exit exam for [her] to review for threshold shifts in his hearing."  The Veteran's service treatment records (STRs) in his electronic claims file contain the first page of his exit examination.  Generally, any audiological evaluation results are found on the second page of that form, which is not included in the electronic record.  This is potentially due to an error when digitizing the Veteran's claims file.  Because this audiological examination on separation was cited by the VA examiner as necessary in order to obtain a proper etiological opinion, the Board must remand in order to attempt to obtain the document.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's audiological examination done in conjunction with his discharge evaluation.   The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. If the audiological examination can be obtained, provide the Veteran's claims file to the VA examiner who provided the August 2014 opinion, or, if that examiner is unavailable, to an examiner who is qualified to give an opinion on the Veteran's right ear hearing loss, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board would call the examiner's attention to the Veteran's audiological examination on separation.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




